Order filed September 23, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00179-CR
                                   ____________

                 MATTHEW JOSEPH OLIVEIRA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 1934280

                                     ORDER

       Appellant is not represented by counsel. The trial court has previously
determined that appellant is not indigent for purposes of a free record or
appointment of counsel on appeal. No reporter’s record or brief has been filed.
Rule 38.8 provides that we will not dismiss or consider the appeal without briefs
unless it is shown the appellant no longer desires to prosecute his appeal or that he
is not indigent and has failed to make necessary arrangements for filing a brief.
Tex. R. App. P. 38.8. It is clear that the rule was designed to protect an indigent
appellant from the failure of his appointed counsel to provide a brief. The rule
further provides that under appropriate circumstances, “the appellate court may
consider the appeal without briefs, as justice may require.” Tex. R. App. P. 38.8
(b)(4).

       A hearing has already been held as required under Rule 38.8. Because the
trial court has already held one hearing to make the findings required under Rule
38.8, and we can find nothing in the rules or case law which requires this court to
once again send this matter back to the trial court, we decline to do so.

       Therefore, we ORDER appellant to file a brief in this appeal on or before
October 23, 2014. If appellant fails to file his brief as ordered, we will decide this
appeal upon the record before the Court. See Lott v. State, 874 S.W.2d 687, 688
(Tex. Crim. App. 1994) (affirming conviction on record alone where appellant
failed to file a pro se brief after being properly admonished); Coleman v. State, 774
S.W.2d 736, 738–39 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (holding that
former rule 74(l)(2) (now Rule 38.8(b)) permitted an appeal to be considered
without briefs “as justice may require” when a pro se appellant has not complied
with the rules of appellate procedure).



                                   PER CURIAM